DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

 Terminal Disclaimer

The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent US10616977 B2  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 200601197474 A1 by Olsen.

Referring to the claim 1 Olsen Fig 1-4, 7A teaches; A kit of parts comprising: a linear array of lighting nodes (See Fig 1 item 28a-n paragraph [0035]) connected at different respective positions along a flexible, rigid or malleable continuous supporting line (item 24 flexible continuous wire paragraph [0035] ), each of the lighting nodes (item 28 paragraphs [0036] and [0037]) comprising one or more lighting elements (items 28a, 28b, ...28n LED lighting elements paragraphs [0035] and [0036]) for emitting illumination (see paragraph [0037]); 

one or more attachable dividers (Fig 2 top portion 36 is attached to bottom portion 38 connected in modular housing 30 of LED Nodes as an attachable divider) configured to be attachable by a user (See Fig 6  paragraph [0042] and [0044])  onto said line without severing the line (see  paragraph [0064] ) or at least without completely severing the line (See Paragraph [0043] where Olsen teaches how the attachments used by user without damaging any part), each between a respective neighboring pair of the lighting nodes, by means of a mechanical attachment (See Paragraphs [0040]-[0044] where Olsen teaches the mechanical attachments of the housing 30); and 

a controller (Fig 7B item 34 microprocessor chip paragraph [0035]) for controlling the illumination emitted by each of the lighting nodes with each lighting node being individually addressable by the controller (Fig 4/7B PCB 40 +item 34 microprocessor controls the LEDs see paragraphs [0014], [0035] -[0037] where Olsen teaches process 34 controlling the intensity color timing etc. via interface 22 for each node individually);

wherein each of the attachable dividers (Fig 2 item 36 and Fig 6) is configured so as, when attached onto the line, to enable detection of a position at which the divider is connected along the line relative to the lighting nodes and configured to provide information related to said position to the controller each lighting node has unique address, and thereby divide the lighting nodes into different segments along the line (paragraph [0037] Olsen teaches each microprocessor has a unique address allowing each LED independently controlled by identifying them by interface 22 each node 28);

But Olsen do not explicitly teaches or silent on wherein the controller is further configured to collectively control the Illumination emitted by the lighting nodes in a different segment and  to apply a different lighting effect to the illumination emitted by the lighting nodes in each of some or all of the different segments using the divider position information.  
However,  Olsen teaches in paragraphs [0014] a modular lighting system comprising multiple conductor wire including a plurality of nodes disposed along multiple conductor wire and each node having a unique address and independently controlling the illumination of LEDs according to node specific operating instructions and also see paragraphs [0037]  and paragraphs [0067] and [0068]) where Olsen teaches microchip configured to address the LEDs for lighting effects such as timing color and intensity of each LED array or LED nodes and In Paragraph [0059] Olsen further teaches in another embodiment lighting nodes can include sensors and control different lightings at different segments of LEDs as required and claim 17.

Hence, it would be obvious to an ordinary skill in the art at the time of the effective filing date of the invention to incorporate the different embodiments of Olsen in to one kit and teach lighting the different segments as needed since it is desirable to know the diagnostic information of each lighting node for controlling them efficiently (See Olsen: paragraph [0058]).

Referring to the claim 2 Olsen Fig 1,3, 4 7B teaches: A system comprising: a linear array of lighting nodes (See Fig 1 item 28a-n paragraph [0035]) connected at different respective positions along a flexible, rigid or malleable continuous supporting line (item 24 flexible continuous wire paragraph [0035] ), each of the lighting nodes (item 28 paragraphs [0036] and [0037]) comprising one or more lighting elements (items 28a, 28b, 28n LED lighting elements paragraphs [0035] and [0036]) for emitting illumination (see paragraph [0037]); 

one or more attachable dividers (Fig 2 modular housing item 30 top portion 36 is attached to bottom portion 38 connected LED Nodes as an attachable divider [0035]-[0038]) configured to be attachable by a user  (See Fig 6  paragraph [0042] and [0044])  onto said line without severing the line (see  paragraph [0064] ) or at least without completely severing the line (See Paragraph [0043] where Olsen teaches how the attachments used by user without damaging any part), each between a respective neighboring pair of the lighting nodes, by means of a mechanical attachment (See Paragraphs [0040]-[0044] where Olsen teaches the mechanical attachments of the housing 30); and 

a controller (Fig 7B item 34 microprocessor chip paragraph [0035]) for controlling the illumination emitted by each of the lighting nodes with each lighting node being individually addressable by the controller (Fig 4/7B PCB 40 +item 34 microprocessor controls the LEDs see paragraphs [0014], [0035] -[0037] where Olsen teaches process 34 controlling the intensity color timing etc. via interface 22 for each node individually);

wherein each of the attachable dividers is configured so as, when attached onto the line (the housing 30 has the detachably attaching LED nodes on top portion 36 which are connected at the bottom 38 via line 24 and date line 26), to enable detection of a position at which the divider is connected along the line relative to the lighting nodes and configured to provide information related to said position to the controller each lighting node has unique address, and thereby divide the lighting nodes into different segments along the line (paragraph [0037] Olsen teaches each microprocessor has a unique address allowing each LED independently controlled by identifying them by interface 22 each node 28);

But Olsen do not explicitly teaches or silent on wherein the controller is further configured to collectively control the Illumination emitted by the lighting nodes in a different segment and  to apply a different lighting effect to the illumination emitted by the lighting nodes in each of some or all of the different segments using the divider position information.  

However,  Olsen teaches in paragraphs [0014] a modular lighting system comprising multiple conductor wire including a plurality of nodes disposed along multiple conductor wire and each node having a unique address and indecently controlling the illumination of LEDs according to node specific operating instructions and also see paragraphs [0037]  and paragraphs [0067] and [0068]) where Olsen teaches microchip configured to address the LEDs for lighting effects such as timing color and intensity of each LED array or LED nodes and In Paragraph [0059] Olsen further teaches in another embodiment lighting nodes can include sensors and control different lightings at different segments of LEDs as required.  Also see claim 17.

Hence, it would be obvious to an ordinary skill in the art at the time of the effective filing date of the invention to incorporate the different embodiments of Olsen in to one lighting system and teach lighting the different segments as needed since it is desirable to know the diagnostic information of each lighting node for controlling them efficiently (See Olsen: paragraph [0058)).

Referring to the claim 3 Olsen modified reference teaches the kit or system of claim 1 wherein each of the attachable dividers (Fig 2 item 36) comprises a clip for implementing said mechanical attachment by clipping to the supporting line (See Fig 6 and paragraphs [0040] to [0042] where Olsen teaches the details of mechanical attachment).

Referring to the claim 4 Olsen teaches the kit or system of claim 1; comprising a power line (Fig 1-5 and item 54 power line and 52 ground line paragraph [0041]) arranged to power each of the lighting nodes (item 28); wherein each of the attachable dividers (modular housing 30 parts) is configured so as, when attached to the supporting line (item 24 combination of 52+54+26) by said mechanical attachment (item 30 housing is a mechanical attachment paragraphs [0035] and [0040]), to connect to the power line (item 54) and thereby draw power to power the attachable divider (see paragraph [0041] where Olsen teaches powering all the LED nodes at each housing module).

Referring to the claim 5 Olsen modified reference teaches the kit or system of claim1 comprising a power line (Fig 1-5 and item 54 paragraph [0041]) arranged to power to each of the lighting nodes (item 28); wherein each of the attachable dividers (modular housing30 connecting parts) is configured so as, when attached to the supporting line (item 24) by said mechanical attachment to connect to the power line (item 54) and thereby supply power for powering the lighting nodes (See paragraphs [0062] Where Olsen teaches powering the lighting nodes by directly connecting to power supply in a stand-alone mode configuration).

Referring to the claim 6 Olsen modified reference teaches kit or system of claim1, Olsen further teaches wherein the data link or power line is comprised within the supporting line (See Fig 1 item 26 is along with supporting line 24 paragraph [0035]).

Referring to the claim 7 Olsen modified reference teaches kit or system of claim 6,wherein each of the attachable dividers (Fig 1 item 30 modular housing has attachable components 36 and 38) comprises contacts for piercing the supporting line to make electrical contact with the data link to perform said communication with the at least one neighboring lighting node, or for piercing the supporting line to make electrical contact with the power line in order to perform said drawing or supply of power (See Paragraphs [0037], [0040] to [0043] and Fig 1 where Olsen teaches using pin connectors to be in contact with the wires by piercing through the insulation of the electrical and data wires in order to make electrical contact).

Referring to the claim 8 Olsen modified reference teaches kit or system of claim 1, wherein each of the attachable dividers comprises a blade for severing at least the data link in order to create said intersection. (Olsen does not explicitly teaches a blade but in Fig 12 A-C he teaches using 3 pins for electrical and data connections to the LED nodes paragraph [0066] to [(0069]). Hence, it obvious to an ordinary skill in the art to use blade connectors instead of pins or blade shaped pins. (Also, using blade type electrical connections using is routine skill of the art, ex: see US8410726 B2, 10018343 B2 etc. where blade type pins are being used).

Referring to the claim 9 Olsen modified reference teaches the Kit or system of claim 1, Olsen do not explicitly teaches wherein each of the attachable divide further configured to enable said detection based on a wireless signal transmitted or reflected between the attachable divider and at least one of the respective pair of neighboring lighting nodes or between the attachable divider and a component embedded in the line.

However, Olsen teaches a wireless communication connection for one or more lighting modules (See paragraph [0062], Olsen teaches using wireless connection to an interface and also blue tooth communication/RF communication etc., disclosed in paragraph [0070)]).

Hence, it would have been obvious to a person of ordinary skill before the effective filing date of the invention was filed to incorporate different embodiments of Olsen's teachings in to one kit place the wireless communication system as described in claim 10, in order to have a lighting system controlled each lighting node with a separate power supply (See paragraph [0062]).


Referring to the claim 10 Olsen modified reference teaches the kit or system of any preceding claim 1, wherein at least one of the attachable dividers (Fig 1 -5 item modular housing 30 connecting parts 36 and 38 are attachable dividers) is further arranged to mechanically support or be supported by a luminaire element (see paragraph [0035] and paragraph [0039] where Olsen teaches the top portion 36 contains the LED 32 and lens 48).

Referring to the claim 11 Olsen modified reference teaches the kit or system of claim 11, wherein: each of the attachable dividers (Fig 1-5 item 36 and 38 part of housing 30 paragraph [0037]) is configured to enable said detection by communicating with at least one of the respective pair of neighboring lighting nodes or with a component embedded in the line for said at least one attachable divider (See Fig 3 and paragraph [0037] where Olsen teaches Microchip 34 contains unique address and interface 22 communicates with the individual nodes using that address), said communication between the attachable divider (Fig 3 microchip 34 on divider 30) and the at least one neighboring lighting node(item 28) further enables identification of a property of the luminaire element per and the controller is configured to control the lighting effect (see paragraph [0058 where Olsen teaches property of the LED node diagnostic information of being controlled by interface 22) in one of the segments bounded by said at least one attachable divider in dependence on the identified property of the luminaire element.(Olsen teaches also using sensors to obtain information on the operation of LED nodes in paragraph [0059)).

Referring to the claim 12 Olsen Fig 1-6, 7B teaches; A method performed in relation to a linear array of lighting nodes (Fig 1-6 item 28 paragraph [0035] -[0037]) connected at different respective positions along a flexible, rigid or malleable continuous supporting line (item 24), each of the lighting nodes (item 28) comprising one or more lighting elements (28 items 1-n) for emitting illumination; the method comprising: 

attaching one or more attachable dividers (Fig 2 item 30 paragraph [0042] - [0044]) onto said line without severing the line (see paragraph [0064]), or at least without completely severing the line, each between a respective neighboring pair of the lighting nodes (item 28), by means of a mechanical attachment (See modular housing 30 is mechanically attached parts with LED nodes 28 and see paragraph [0040-0044]); 

employing a controller (item 34 PCB 40controls the LED and interface 22 controls the processor) for controlling the illumination emitted by each of the lighting nodes and each lighting node being individually addressable by the controller (Fig 4/7B PCB 40 +item 34 microprocessor controls the LEDs see paragraphs [0014], [0035] - [0037] where Olsen teaches process 34 controlling the intensity color timing etc. via interface 22 for each node individually);

 Using each of the attachable dividers so as, when attached to the line, to detect a position at which each of the attachable dividers is connected along the line relative to the lighting nodes,  (See paragraph [0014] and Fig 12A-C and paragraphs [0067] and [0068]) and  thereby the lighting nodes into different segments along the line (See paragraph[0014] and  providing information related to said position to the controller (See Paragraph [0037] where using the microchip 34 unique address LED nodes 28 are controlled individually); and 

Olsen do not explicitly teach or silent on the limitation, wherein the controller is configured to apply a cluster lighting effect to the illumination emitted by each lighting node in each of some or all of the different segments using the divider position Information.  

However, in other embodiments See Fig 12 -14 and Paragraphs [0014], [0067], [0068], [0075] where Olsen teaches microchip configured to address the LEDs for lighting effects such as timing color and intensity of each LED array or LED nodes and In Paragraph [0059] Olsen further teaches in another embodiment lighting nodes can include sensors and control different lightings at different segments of LEDs as required and also see claim 17.

Hence, it would be obvious to an ordinary skill in the art before the effective filing date of the instant invention to incorporate the different embodiments of Olsen in to one kit and teach method steps of lighting the different segments as needed since it is desirable to know the diagnostic information of each lighting node for controlling them efficiently (See paragraph [0058)).

 Conclusion

Claims 1-12 are allowed.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
Applicants are directed to consider additional pertinent prior art included on the
notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed
invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/11/2021